Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 16-24 are currently under examination, wherein claims 16 and 19 have been amended and claims 23 and 24 have been newly added in applicant’s amendment filed on April 19, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 16-22 under 35 U.S.C. 102(a)(1) as stated in the Office action dated January 20, 2022 have been withdrawn in light of applicant’s amendment filed on April 19, 2022. New grounds of rejection have been established as follows. 
Claim Objections
3	Claim 16 is objected to because of the following informalities:  
The phrase of “the solid solution titanium sintered” in line of 8 of claim 16 as amended should be amended to “the solid solution titanium sintered compact”.  
An appropriate correction is required.
 Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 16-24 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It would not be clear how the mass content range of the solid solution nitrogen of 0.09-3.78% as claimed in the amended claim 16 was derived from mass% of nitride particles as listed in Table 1; and the feature of the elongation at 400oC as claimed in the amended claim 1 is not supported by the Table 2 in the instant specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US Pub. 2004/0251140 A1).
	With respect to claims 16-22, Chung (‘140 A1) discloses a nitrogen solid solution sintered compact comprising a matrix of a titanium component having an α phase; nitrogen atoms dissolved as a solute of solid solution in a crystal lattice of a hexagonal close-packed structure of the titanium component; and metal atoms including at least one of Al, Si, Zr, Ti, Ta and a combination thereof (e.g. Al an AlTi compound) dissolved as a solute of a solid solution in a crystal lattice of a hexagonal close-packed structure of the titanium component and/or dispersed in the matrix as precipitates wherein a compound of the titanium component and the metal atoms (e.g. an AlTi compound) exceeding a solid solubility limit of dissolving into the α phase would be dispersed in the matrix (abstract, paragraphs [0030], [0044], [0047] and [0062]). Chung (‘140 A1) does not specify the solid solution nitrogen content range and properties as claimed in claims 16 and 19. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Chung (‘140 A1)’s sintered compacts are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same content range and properties as claimed would be expected with the claimed and Chung (‘140 A1)’s sintered compacts. 
	With respect to claims 23 and 24, They recite process limitations in a product claim. Even though claims 23 and 24 are limited by and defined by the process, determination of patentability is based on the product itself. Chung (‘140 A1) discloses a sintered compact, which reasonably appears to be only slightly different than the claimed sintered compact as discussed above. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113.


Response to Arguments
6.	The applicant’s arguments filed on April 19, 2022 have been fully considered but they are moot in light of the new grounds of rejection above.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


5/2/2022